Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               1    Date
                                                     PageFiled:
                                                            1 of11/01/2018
                                                                 43




                                                PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 18-1109
                              _____________

            In re: ENERGY FUTURE HOLDINGS CORP., et al,
                                Debtors

                        NEXTERA ENERGY, INC.,
                                 Appellant
                           ______________

             On Appeal from the United States Bankruptcy Court
                         for the District of Delaware
                      (Bankruptcy Case No. 14-10979)
             Bankruptcy Judge: Honorable Christopher S. Sontchi
                               ______________

                                  Argued
                               April 19, 2018
                              ______________

           Before: GREENAWAY, JR., RENDELL, and FUENTES,
                           Circuit Judges.

                    (Opinion Filed: September 13, 2018)

         Thomas M. Buchanan
         Winston & Strawn
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               2    Date
                                                     PageFiled:
                                                            2 of11/01/2018
                                                                 43




         1700 K Street NW
         Washington, D.C. 20006

         Dan K. Webb
         Winston & Strawn
         35 West Wacker Drive, Suite 4200
         Chicago, IL 60601

         Howard Seife [Argued]
         Andrew Rosenblatt
         Eric Daucher
         Norton Rose Fulbright
         1301 Avenue of the Americas
         New York, NY 10019

         Jonathan S. Franklin
         Norton Rose Fulbright
         799 9th Street NW, Suite 1000
         Washington, D.C. 20001

         Matthew B. McGuire
         Landis Rath & Cobb
         919 Market Street
         Suite 1800, P.O. Box 2087
         Wilmington, DE 19899
                       Counsel for Appellant NextEra Energy, Inc.


         Douglas H. Hallward-Driemeir [Argued]
         Jonathan R. Ference-Burke
         Ropes & Gray
         2009 Pennsylvania Avenue NW, Suite 1200
         Washington, D.C. 20006




                                       2
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               3    Date
                                                     PageFiled:
                                                            3 of11/01/2018
                                                                 43




         Gregg M. Galardi
         Keith H. Wofford
         Ropes & Gray
         1211 Avenue of the Americas
         New York, NY 10036
                     Counsel for Appellees Elliott Associates, L.P.,
                     Elliott International, L.P., and Liverpool
                     Limited Partnership


         Daniel J. DeFranceschi
         Jason M. Madron
         Richards Layton & Finger
         920 North King Street
         One Rodney Square
         Wilmington, DE 19801

         Mark E. McKane [Argued]
         Kirkland & Ellis
         555 California Street, Suite 2700
         San Francisco, CA 94104

         James H.M. Sprayregen
         Marc Kieselstein
         Andrew R. McGaan
         Chad J. Husnick
         Steven N. Serajeddini
         Kirkland & Ellis
         300 North LaSalle
         Chicago, Illinois 60654




                                       3
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               4    Date
                                                     PageFiled:
                                                            4 of11/01/2018
                                                                 43




         Michael A. Petrino
         Kirkland & Ellis
         655 15th Street NW
         Washington, D.C. 20005

         Edward O. Sassower
         Stephen E. Hessler
         Brian E. Schartz
         Aparna Yenamandra
         Kirkland & Ellis
         601 Lexington Avenue
         New York, NY 10022
                      Counsel for Appellee Energy Future Holdings
                      Corp.

                                ______________

                                   OPINION
                                ______________


         GREENAWAY, JR., Circuit Judge.

                About a year after approving a merger agreement that
         called for the payment of a $275 million termination fee under
         certain conditions, the Bankruptcy Court in this Chapter 11
         case admitted that it had made a mistake, granted a motion for
         reconsideration, and narrowed the circumstances under which
         the termination fee would be triggered. Were it not for the
         order granting reconsideration, Appellant NextEra Energy, Inc.
         would now be entitled to payment of the $275 million fee out
         of the bankruptcy estates. In pursuit of the payment, NextEra
         argues in this appeal that the Bankruptcy Court had it right the




                                        4
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               5    Date
                                                     PageFiled:
                                                            5 of11/01/2018
                                                                 43




         first time and should have never granted the motion for
         reconsideration. NextEra contends first that the motion was
         untimely, before arguing alternatively that the motion should
         have been denied on the merits because the termination fee
         provision, as originally drafted, was an allowable
         administrative expense under 11 U.S.C. § 503(b). We,
         however, conclude that the Bankruptcy Court did not err in
         either respect. The motion for reconsideration was timely, and
         the Bankruptcy Court did not abuse its discretion in granting
         it. We will therefore affirm.

                              I. BACKGROUND

         A.    The Approval of the Merger Agreement and
               Termination Fee

                Shortly after initiating Chapter 11 bankruptcy
         proceedings, Debtors Energy Future Holdings Corp. (“EFH”)
         and Energy Future Intermediate Holding Company LLC
         (“EFIH”) began marketing their approximately eighty-percent
         economic interest in the rate-regulated business of Oncor
         Electric Delivery Co. LLC, the largest electricity transmission
         and distribution system in Texas.1 On July 29, 2016, Debtors
         entered into an Agreement and Plan of Merger with NextEra,
         under which NextEra would acquire Debtors’ interest in
         Oncor.     The Merger Agreement, which reflected an
         approximately $18.7 billion implied total enterprise value for



               1
                 To be precise, Debtors in the underlying consolidated
         Chapter 11 proceeding are EFH and fourteen of its
         subsidiaries, including EFIH.




                                       5
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               6    Date
                                                     PageFiled:
                                                            6 of11/01/2018
                                                                 43




         Oncor, stated that NextEra would provide approximately $9.5
         billion in consideration to Debtors’ estates.

                 The Agreement also included a Termination Fee
         provision, which obligated Debtors to pay NextEra $275
         million if the agreement was terminated under certain
         circumstances. As Debtors’ counsel later acknowledged
         before the Bankruptcy Court, this provision was “incredibly
         detailed.” App. 547. It began by providing that Debtors would
         be required to pay the Termination Fee—sometimes referred
         to as a break-up fee—

               [i]f this Agreement is terminated . . . and any
               alternative     transaction   is      consummated
               (including any transaction or proceeding that
               permits the [Debtors] to emerge from the
               Chapter 11 Cases) pursuant to which neither
               [NextEra] nor any of its Affiliates will obtain
               direct or indirect ownership of . . . approximately
               80% equity interest in Oncor.

         App. 182. In other words, payment would be triggered if
         NextEra did not ultimately acquire Debtors’ interest in Oncor
         and Debtors either sold Oncor to someone else or otherwise
         emerged from the bankruptcy proceedings. But the provision
         then proceeded to list a number of exceptions to this default
         rule. It provided, for instance, that the Fee would not be
         payable if the parties mutually consented to terminate the
         Merger Agreement prior to closing, or if Debtors terminated
         because NextEra was in breach of the Agreement.

                Most importantly for purposes of this appeal, the Fee
         provision also included an exception that was to govern if the
         Public Utility Commission of Texas (“PUCT”) did not approve




                                       6
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               7    Date
                                                     PageFiled:
                                                            7 of11/01/2018
                                                                 43




         the merger. That part of the provision stated that payment
         would not be triggered if the Agreement was “terminated . . .
         by [NextEra] . . . and the receipt of PUCT Approval (without
         the imposition of a Burdensome Condition) [wa]s the only
         condition . . . not satisfied or waived in accordance with this
         Agreement.” App. 182 (emphasis added). The Fee provision
         said nothing, however, about whether the $275 million would
         be owed if, due to the PUCT’s declining to approve the
         Agreement, Debtors took the initiative to terminate rather than
         NextEra. Thus, under those circumstances, the default rule
         applied: If the PUCT rejected the merger and Debtors
         consequently terminated the Agreement, they would owe
         NextEra $275 million upon the consummation of an alternative
         deal, regardless of whether that alternative was better for the
         estates.

                Before the Merger Agreement could take effect,
         Debtors were required to obtain approval from the Bankruptcy
         Court, so, within days of finalizing the Agreement with
         NextEra, they filed an appropriate motion with the court. In
         that Approval Motion, Debtors explained the Termination Fee
         provision as follows:

                       Upon Court approval of the Merger
               Agreement, EFH Corp. and EFIH are liable for
               the Termination Fee, in the amount of $275
               million, as an allowed administrative expense
               claim, in the event of certain termination events
               in accordance with the Merger Agreement. The
               Termination Fee is not payable in the event of,
               among other things, certain terminations
               resulting from breaches by NextEra or Merger
               Subsidiary or following a termination by
               NextEra at the Termination Date (as defined in




                                       7
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               8    Date
                                                     PageFiled:
                                                            8 of11/01/2018
                                                                 43




               the Merger Agreement) where PUCT approval is
               the only closing condition not satisfied. . . .

                       The Merger Agreement includes
               provisions that allow for any higher or otherwise
               better bids to emerge. From the execution of the
               Merger Agreement until entry of the Approval
               Order, the Debtors may solicit, initiate, and
               facilitate higher or otherwise better offers
               without paying the Termination Fee. . . . If the
               Debtors terminate the Merger Agreement
               following entry of the Approval Order to accept
               another proposal, and the transaction
               contemplated by such other proposal is
               consummated, the Debtors would owe the $275
               million Termination Fee.

         App. 397–98 (citation omitted).

                 On September 19, 2016, after several creditors objected
         to the proposed merger, the Bankruptcy Court held a hearing
         regarding the Approval Motion. During that hearing, William
         Hiltz, a member of Debtors’ financial advisory team testified
         about whether the Termination Fee would be triggered upon
         failure to achieve approval from the PUCT:

               THE COURT: [I]f the Court confirms the
               . . . NextEra deal, and that plan does not
               consummate because of a failure to achieve
               regulatory approval, is the break-up fee payable?

               MR. HILTZ: If the Debtor enters into another
               transaction, the answer is yes.




                                       8
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               9    Date
                                                     PageFiled:
                                                            9 of11/01/2018
                                                                 43




                THE COURT: But if this transaction simply
                falls apart because you don’t get regulatory
                approval from the Public Utility Commission?

                MR. HILTZ: Well, again, I think if the Debtor
                enters into another transaction including a
                reorganization involving its own creditors . . . it
                would be payable.

                THE COURT: . . . [B]ecause if this plan gets
                confirmed for Debtors—not anything the
                Debtors do wrong, they don’t get the regulatory
                approval they need—this falls apart and a year
                and a half from now they confirm a different plan
                that’s not even a sale plan, say it’s a standalone
                plan, that break-up fee would be payable?

                MR. HILTZ: I believe so.

         App. 535. Although Hiltz’s testimony did not address the
         critical distinction between whether it was Debtors or NextEra
         that initiated the termination upon PUCT disapproval, it was
         otherwise accurate: payment of the Fee did not necessarily
         hinge on whether either party was at fault for the PUCT’s
         failure to approve, and the “alternative transaction” that would
         trigger payment did not need to be a sale plan. Rather, as Hiltz
         acknowledged to the Bankruptcy Court, the alternative could
         be a standalone plan—meaning a resolution without the
         involvement of a third party, under which at least some
         creditors would have to agree to accept less than one hundred
         percent payment and instead take debt and/or equity issued by
         a reorganized company.




                                        9
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               10   Date
                                                     PageFiled:
                                                          10 of11/01/2018
                                                                43




                Later on at the hearing, however, Debtors’ counsel
         contradicted Hiltz’s testimony. Initially, counsel informed the
         court that the Fee would not be payable if the PUCT rejected
         the plan and “NextEra walk[ed].” App. 541. But minutes later,
         counsel added:

                Suffice to say there’s no break-up fee if the
                PUC[T] just denies—outright denies approval.
                But if the PUC[T] imposes the burdensome
                condition which is a significant hurdle, . . . a
                break-up fee is triggered.

         App. 547. This statement was inaccurate in that the triggering
         of the Fee did not turn on whether the PUCT outright rejected
         the merger or instead imposed a “burdensome condition,”
         which a different provision of the Merger Agreement defined
         with specificity. Rather, as we have said, whether the Fee
         became payable upon PUCT disapproval hinged on whom it
         was that took the initiative to terminate the agreement—
         Debtors or NextEra. Thus, it was incorrect to state “there’s no
         break-up fee if the PUCT . . . outright denies approval.” In
         reality, if the PUCT flat-out rejected the merger, the Fee would
         be payable, so long as it was the Debtors who terminated.

                Debtors’ counsel’s misstatement was never corrected
         during the September 19 hearing, though, and at the conclusion
         of the hearing, the Bankruptcy Court entered an order
         approving the Merger Plan and Agreement. The Approval
         Order authorized Debtors to enter into the merger, approved
         the Termination Fee on the terms provided for in the
         Agreement, and authorized Debtors to pay the Termination Fee
         to NextEra as an allowable administrative expense to the extent
         it became due and payable under the Agreement. The Order
         further provided that, in the event the Fee became payable,




                                       10
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               11   Date
                                                     PageFiled:
                                                          11 of11/01/2018
                                                                43




         EFH and EFIH would agree on the allocation of the payment
         between their respective estates, and then seek the Bankruptcy
         Court’s approval of such allocation. If EFH and EFIH were
         ultimately unable to agree on how to divide the payment, the
         Order stated that the Bankruptcy Court “would determine the
         appropriate allocation of the Termination Fee” between the
         estates. App. 455. Indeed, the Bankruptcy Court, was to
         “retain jurisdiction over any matter or disputes arising from or
         relating to the interpretation, implementation or enforcement
         of th[e] Order.” App. 456.

                Later reflecting on Debtors’ Approval motion, the
         objections raised by the various creditors, and the September
         19 hearing, the Bankruptcy Court would state that no one
         “focused the Court on a critical fact: the Merger Agreement did
         not set a date by which approval by the [PUCT] had to be
         obtained.” App. 19. “Consequently,” the court wrote, no party
         made it aware “that if the PUCT did not approve the NextEra
         Transaction, the Debtors could eventually be required to
         terminate the Merger Agreement and trigger the Termination
         Fee unless NextEra terminated first of its own volition.” App.
         19–20 (emphasis omitted). And, according to the court, “under
         no foreseeable circumstances would NextEra terminate the
         Merger Agreement . . . [b]ecause NextEra had the ability to
         hold out . . . until the Debtors were forced by economic
         circumstances to terminate.” App. 26 (emphasis omitted). Put
         differently, because there was no date by which PUCT
         approval had to be obtained before the merger dissolved
         automatically, in the face of regulatory rejection, NextEra
         could simply be patient, pursue all possible appeals, and wait
         for Debtors to terminate first, which would allow NextEra to
         collect the $275 million Termination Fee.




                                       11
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               12   Date
                                                     PageFiled:
                                                          12 of11/01/2018
                                                                43




         B.    The Bankruptcy Court’s Reconsideration of the
               Approval Order

                 On September 22, 2016, three days after the Bankruptcy
         Court entered the Approval Order, the PUCT held a hearing at
         which one of its Commissioners expressed concerns over the
         Fee. Perhaps due to Debtors’ counsel’s misstatement at the
         September 19 hearing before the Bankruptcy Court, the
         Commissioner appeared to be under the false impression that
         the Fee would be payable if the PUCT imposed burdensome
         conditions, but not if it outright rejected the merger. And
         perhaps partly based on that impression, he stated that the
         Termination Fee “appear[ed] to be an effort to really tie the
         [PUCT’s] hands” and force it to approve the merger without
         any burdensome conditions. App. 690. In the Commissioner’s
         eyes, if the PUCT imposed certain conditions on its approval,
         then NextEra would just hold out for payment of the
         Termination Fee, which the Commissioner feared might come
         from Debtors’ “only asset,” Oncor—to the detriment of
         Oncor’s customers. App. 694. NextEra’s purported hope,
         then, according to the Commissioner, was that the PUCT
         would be reluctant to trigger payment of the Fee, and would
         therefore approve the merger as proposed in order to prevent
         such payment.

                In the aftermath of the Commissioner’s statement,
         Debtors and NextEra submitted a letter to the Bankruptcy
         Court on September 25, seeking to clarify the terms of the
         Termination Fee provision. The letter began by stating the
         parties’ joint view was that “NextEra Energy is not entitled to
         a termination fee under the merger agreement if NextEra
         Energy terminates the merger agreement because the [PUCT]
         either approves the merger agreement transaction with
         ‘burdensome conditions’ (as defined in the merger agreement)




                                       12
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               13   Date
                                                     PageFiled:
                                                          13 of11/01/2018
                                                                43




         or does not approve the merger agreement transaction.” App.
         702. This statement corrected part of Debtors’ counsel’s
         misstatement from the September 19 hearing, but it did not
         address the critical related issue: what would happen if the
         PUCT rejected the merger or approved it with burdensome
         conditions and NextEra did not terminate.

               That issue the letter waited until the penultimate
         paragraph to discuss:

               In other words, the $275 million termination fee
               is triggered if EFH and/or EFIH terminate the
               merger agreement as a consequence of the
               Commission either not approving the merger
               agreement transaction or approving the merger
               transaction with the imposition of imposing of a
               burdensome condition. In order for EFH and/or
               EFH to pursue an alternative transaction, EFH
               and EFIH believe that they would only terminate
               in such a situation if they had an alternative
               proposal to pursue. The termination fee is not
               triggered if, under the same circumstances
               NextEra Energy terminates the merger
               agreement instead of EFH and/or EFIH.

         App. 702. Importantly, like the Approval Motion and the
         testimony at the September 19 hearing, the letter neglected to
         explain that the Merger Agreement did not set a date by which
         approval by the PUCT had to be obtained before the merger
         dissolved on its own.

               The next day, at a previously scheduled hearing, the
         Bankruptcy Court detoured from the agenda to address the
         comments of the PUCT Commissioner and the parties’




                                      13
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               14   Date
                                                     PageFiled:
                                                          14 of11/01/2018
                                                                43




         subsequent letter. The court acknowledged that it was
         “sympathetic” to the Commissioner’s concerns, but it appeared
         to be put at ease by the parties’ letters. App. 715. According
         to the court, in the letter, “the parties clarified that . . . NextEra
         will not seek to collect any portion of the termination fee
         contemplated by the merger agreement in the event NextEra
         terminates” because of PUCT rejection or PUCT approval with
         burdensome conditions. App. 716. Again, though, it never
         came up that that the Merger Agreement did not provide a date
         by which PUCT approval had to be achieved. Instead, the
         court proceeded to briefly address the Commissioner’s concern
         that Oncor would be on the hook for the Termination Fee if it
         became payable. It spelled out that the fee was “an issue for
         the Bankruptcy Court and the creditors of EFH and EFIH, and
         not for the PUCT, Oncor, and the rate payers,” because if the
         fee was triggered it would “constitute an administrative
         expense claim payable by EFH and EFIH.” App. 717.
         Consequently, the court “encourage[d] the [PUCT] to review
         the proposed merger . . . with an unblinking eye and in no way
         to be influenced by the possible triggering of the termination
         fee.” App. 718. The court then moved on to the previously
         scheduled agenda. It made no changes to the September 19
         Approval Order.

                The next month, NextEra and Oncor submitted their
         Joint Application for change of control of Oncor to the PUCT.
         The Application asked for the PUCT to drop two central
         features of a “ring-fence” the PUCT had previously imposed
         on Oncor when it was owned by Debtors: (1) the requirement
         that Oncor maintain an independent board of directors, and (2)
         the ability of certain minority shareholders to veto dividends.
         NextEra would not negotiate with regard to either feature,
         leading members of the PUCT to refer to them as “deal killers.”




                                          14
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               15   Date
                                                     PageFiled:
                                                          15 of11/01/2018
                                                                43




         E.g., App. 765, 772. In April 2017, the PUCT formally denied
         the Joint Application, concluding that the merger was not in
         the public interest under the Texas Public Utility Regulatory
         Act. The parties subsequently filed two requests for
         reconsideration, but NextEra continued to hold firm on the
         deal-killer terms. The PUCT denied both requests for the same
         reasons provided in its original decision.

                According to the Bankruptcy Court, at this point, the
         merger was “clearly dead.” But NextEra showed no
         indications of terminating the agreement. Instead, it filed an
         appeal in Texas state court. In the words of the Bankruptcy
         Court, NextEra made it “clear that [it] would appeal the
         PUCT’s decision to all levels of review, leaving the Debtors no
         choice but to terminate the Merger Agreement and risk
         triggering the Termination Fee or else incur months or years of
         continued interest and fee obligations.” App. 28.

                On July 7, 2017, Debtors formally terminated the
         Merger Agreement based on the failure to obtain regulatory
         approval and NextEra’s alleged breach of the Agreement. The
         same day, Debtors entered into a different merger agreement
         with another party.

                A few weeks later, on July 29, 2017, Appellees Elliott
         Associates, L.P., Elliott International, L.P., and The Liverpool
         Limited Partnership (collectively, “Elliott”), who are creditors
         of Debtors, filed the motion to reconsider at issue in this
         appeal. In its motion, Elliott sought reconsideration of the
         Approval Order to the extent that the Approval Order
         authorized Debtors to pay the Termination Fee under
         circumstances where the parties failed to obtain PUCT
         approval and Debtors were resultantly forced to terminate the
         Agreement in order to pursue an alternative transaction.




                                       15
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               16   Date
                                                     PageFiled:
                                                          16 of11/01/2018
                                                                43




         Within days, NextEra filed a competing application with the
         Bankruptcy Court seeking allowance and payment of the
         Termination Fee upon Debtors’ consummation of the
         alternative transaction, to which Elliott objected based on the
         same grounds as in its motion to reconsider.

                 The Bankruptcy Court ultimately granted Elliott’s
         motion, explaining that it had “fundamentally misapprehended
         the facts as to whether the Termination Fee would be payable
         if the PUCT failed to approve the NextEra Transaction.” App.
         45. The court rejected NextEra’s argument that the motion was
         untimely, concluding instead that the Approval Order was
         interlocutory because it “d[id] not resolve all issues relating to
         the Termination Fee,” such as the allocation of the Fee between
         the Debtors’ estates. App. 36. In the alternative, the court
         ruled that it was appropriate to grant the motion even if the
         Approval Order was a final order, because “the interest of
         justice outweigh[ed] the interest of finality.” App. 45.

                On the merits, the court concluded that, had it possessed
         complete knowledge of the facts at the time the Approval
         Motion was filed, it could not have approved the Termination
         Fee. Specifically, the court held that the Fee was not an
         “actual, necessary cost[] and expense[] of preserving the
         estate” under 11 U.S.C. § 503(b)(1)(A), because “[p]ayment of
         a termination or break-up fee when a court (or regulatory body)
         declines to approve the related transaction cannot provide an
         actual benefit to a debtor’s estate sufficient to satisfy” the
         statutory requirement. App. 43.

              Accordingly, the Bankruptcy Court amended the
         Approval Order to provide that:




                                        16
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               17   Date
                                                     PageFiled:
                                                          17 of11/01/2018
                                                                43




               The Termination Fee, upon the terms and
               conditions of the Merger Agreement, is approved
               in part and disallowed in part. The Termination
               Fee is disallowed in the event that the PUCT
               declines to approve the transaction contemplated
               in the Merger Agreement and, as a result, the
               Merger Agreement is terminated, regardless of
               whether the Debtors or NextEra subsequently
               terminates the Merger Agreement. In those
               circumstances, the EFH/EFIH Debtors are not
               authorized to pay the Termination Fee as a
               qualified administrative expense or otherwise.
               The Termination Fee is otherwise approved.

         App. 12. NextEra then filed a timely appeal of the Bankruptcy
         Court’s decision, and this Court agreed to hear the appeal
         directly and on an expedited basis pursuant to 28 U.S.C.
         § 158(d)(2).

                             II. JURISDICTION

               The Bankruptcy Court had jurisdiction under 28 U.S.C.
         §§ 157 and 1334(b). We have jurisdiction under 28 U.S.C.
         § 158(d)(2).

                             III. DISCUSSION

               On appeal, NextEra argues that the Bankruptcy Court
         erred in granting Elliot’s motion to reconsider for two
         independent reasons. First, NextEra contends that the motion
         should have been denied because it was untimely. Second,
         NextEra argues that, even if the motion was timely, it should
         have been denied on the merits because, regardless of any
         misapprehension of the facts, the Bankruptcy Court was right




                                      17
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               18   Date
                                                     PageFiled:
                                                          18 of11/01/2018
                                                                43




         in its initial determination that the Termination Fee, as
         originally drafted, was an allowable administrative expense
         under 11 U.S.C. § 503(b); thus, in NextEra’s view, there was
         no error of law requiring correction.

         A.     The Timeliness of Elliott’s Motion for
                Reconsideration

                 As the Bankruptcy Court correctly recognized, the
         timeliness of Elliott’s motion depends in part on whether the
         September 19, 2016 Approval Order was an interlocutory or a
         final order. The Federal Rules of Bankruptcy Procedure do not
         expressly authorize motions for reconsideration.            But
         bankruptcy courts, like any other federal court, possess
         inherent authority, see Law v. Siegel, 571 U.S. 415, 420–21
         (2014), and such authority permits courts to reconsider prior
         interlocutory orders “at any point during which the litigation
         continue[s],” as long as the court retains jurisdiction over the
         case, State Nat’l Ins. Co. v. Cty. of Camden, 824 F.3d 399, 406
         (3d Cir. 2016). Thus, if the Approval Order was interlocutory,
         no strict time limit applied to Elliott’s motion for
         reconsideration.

                 If, on the other hand, the Approval Order was final,
         Elliot’s motion would be subject to the time restrictions of
         Federal Rule of Civil Procedure 60. See Fed. R. Bankr. P. 9024
         (providing that, with limited exceptions, Rule 60 applies in
         cases under the Bankruptcy Code); Fed. R. Civ. P. 60(b) (“On
         motion and just terms, the court may relieve a party . . . from a
         final judgment, order or proceeding.”). When based on
         mistake, newly discovered evidence, or fraud, a motion
         brought under Rule 60(b) must be brought within one year of
         the entry of the underlying order, and under all circumstances,
         such a motion “must be made within a reasonable time.” Fed.




                                        18
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               19   Date
                                                     PageFiled:
                                                          19 of11/01/2018
                                                                43




         R. Civ. P. 60(c). Here, Elliott’s motion was filed less than a
         year after the Approval Order was filed, but NextEra argues
         that the motion was not made within a reasonable time because,
         according to NextEra, Elliott could have raised its arguments
         at the time the merger was initially approved.

                We generally review timeliness determinations for an
         abuse of discretion. See Bailey v. United Airlines, 279 F.3d
         194, 202–03 (3d Cir. 2002) (reviewing for abuse of discretion
         determination that motion for summary judgment was timely);
         see also In re Fine Paper Antitrust Litig., 685 F.2d 810, 817
         (3d Cir. 1982) (“[M]atters of docket control . . . are committed
         to the sound discretion of the District Court.”). But the
         threshold question of whether the Approval Order is
         interlocutory or final is a legal issue that turns on the
         interpretation of Rule 60—that is, whether the Approval Order
         constitutes a “final . . . order” under the Rule. We exercise
         plenary review over such questions involving the interpretation
         of the Federal Rules of Civil Procedure. Garza v. Citigroup,
         Inc., 881 F.3d 277, 280 (3d Cir. 2018). Accordingly, here, we
         first exercise plenary review over the Bankruptcy Court’s
         conclusion that the Approval Order was interlocutory. Once
         we have answered that initial question, we review any
         remaining aspects of the Bankruptcy Court’s timeliness
         determination for an abuse of discretion. See Bailey, 279 F.3d
         at 202–03.

                Turning to the initial question, we begin by noting that
         the rules of finality and appealability are different in the
         bankruptcy context than in ordinary civil litigation. Because
         “[a] bankruptcy case involves ‘an aggregation of individual
         controversies,’” Bullard v. Blue Hills Bank, 135 S. Ct. 1686,
         1692 (2015) (quoting 1 Alan N. Resnick & Henry J. Sommer,
         Collier on Bankruptcy ¶ 5.08[1][b] (16th ed. 2014)), “Congress




                                       19
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               20   Date
                                                     PageFiled:
                                                          20 of11/01/2018
                                                                43




         has long provided that orders in bankruptcy cases may be
         immediately appealed if they finally dispose of discrete
         disputes within the larger case,” id. (quoting Howard Delivery
         Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651, 657 n.3
         (2006)). Indeed, the bankruptcy appeals statute “authorizes
         appeals of right not only from final judgments in cases but from
         ‘final judgments, orders, and decrees . . . in cases and
         proceedings.’” Id. (omission in original) (quoting 28 U.S.C.
         § 158(a)).

                 In light of these general principles, we have adopted a
         flexible, pragmatic approach to finality in the bankruptcy
         context. Century Glove, Inc. v. First Am. Bank of N.Y., 860
         F.2d 94, 97 (3d Cir. 1988). Among the factors relevant to this
         approach are “(1) ‘the impact of the matter on the assets of the
         bankruptcy estate,’ (2) ‘the preclusive effect of a decision on
         the merits,’ and (3) ‘whether the interests of judicial economy
         will be furthered’” by an immediate appeal. In re Marcal
         Paper Mills, Inc., 650 F.3d 311, 314 (3d Cir. 2011) (quoting
         F/S Airlease II, Inc. v. Simon, 844 F.2d 99, 104 (3d Cir. 1988)).
         The ultimate question, however, is whether the order “fully and
         finally resolved a discrete set of issues, leaving no related
         issues for later determination.” In re Taylor, 913 F.2d 102, 104
         (3d Cir. 1990); see also Bullard, 135 S. Ct. at 1692.

                Applying a flexible, pragmatic approach here, we agree
         with the Bankruptcy Court that the Approval Order was
         interlocutory. Assuming the “discrete set of issues” for
         purposes of finality was those related to the Termination Fee
         provision, the Order still reserved questions for later
         determination. For one, the Order did not resolve how the Fee
         would be allocated between EFH’s and EFIH’s respective
         estates in the event it became payable. Rather, at a minimum,
         the Order required the Bankruptcy Court to approve an




                                        20
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               21   Date
                                                     PageFiled:
                                                          21 of11/01/2018
                                                                43




         allocation proposed by EFH and EFIH at a later date. Thus,
         the Fee could not be paid without further court action. If EFH
         and EFIH were unable to agree on such an allocation, the Order
         provided that the Bankruptcy Court would have to determine
         an appropriate allotment. That the Approval Order left this
         allocation question unanswered is critical to the finality
         analysis, because it means that the impact of the Order itself on
         the assets of the respective estates was both uncertain and far-
         off. The later allocation determination very well might have
         had significant effects on the rights of other interested parties,
         too, as we can assume that EFH and EFIH do not share all of
         the same creditors. Even in the flexible, pragmatic world of
         bankruptcy, “[f]inal does not describe th[e] state of affairs”
         when “parties’ rights and obligations remain unsettled.”
         Bullard, 135 S. Ct. at 1692.

                It was not only the allocation issue that remained up in
         the air either. Although the Approval Order authorized
         Debtors to enter into the Merger Agreement and pay the
         Termination Fee “to the extent it bec[a]me[] due and payable
         pursuant to the terms and conditions of the Merger
         Agreement,” the Order also expressly provided that the
         Bankruptcy Court was “retain[ing] jurisdiction over any matter
         or disputes arising from or relating to the interpretation,
         implementation or enforcement of th[e] Order.” App. 455–56.
         As it turns out, such a dispute has arisen: in a separate
         adversary complaint that is not at issue in this appeal, Debtors
         have alleged that, even if the Termination Fee provision were
         enforced as originally drafted and approved, NextEra still
         would not be entitled to the Fee, because, according to Debtors,




                                        21
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               22   Date
                                                     PageFiled:
                                                          22 of11/01/2018
                                                                43




         NextEra breached the Merger Agreement.2 It is exactly this
         kind of dispute over which the Bankruptcy Court retained
         jurisdiction in the Approval Order. Because the Approval
         Order left open the possibility that the Bankruptcy Court would
         need to decide when the Fee was payable, it was uncertain that
         the Order itself would have any impact on the estates without
         further court action.

                Nonetheless, according to NextEra, the discrete
         question for purposes of finality here was whether the
         Termination Fee provision satisfied the legal standard
         applicable to administrative expenses under 11 U.S.C.
         § 503(b). In NextEra’s view, the Approval Order was final
         because, by its own terms, it provided that the Termination Fee
         was approved “without any further proceedings before, or
         order of, the Court.” App. 455. But this argument overlooks
         the fact that the Order’s very next sentence provided the
         significant caveat that the Bankruptcy Court would have to
         approve the allocation of the Fee between the estates. Thus, as
         we have said, in reality, the Fee could not have been paid until
         further court action took place.


                2
                   Debtors’ adversary complaint, which seeks a
         declaratory judgment, was filed in the Bankruptcy Court before
         Elliott’s motion for reconsideration was granted.          See
         Adversary Complaint, Energy Future Holdings Corp. v.
         NextEra Energy, Inc., (In re Energy Future Holdings Corp.),
         Ch. 11 Case No. 1:14-bk-10979, Adv. No. 17-50942 (Bankr.
         D. Del. Aug. 3, 2017). At oral argument before this Court,
         counsel for NextEra represented that the adversary proceeding
         has been put on “hiatus” pending our resolution of this appeal.
         Tr. of Oral Arg. at 11.




                                       22
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               23   Date
                                                     PageFiled:
                                                          23 of11/01/2018
                                                                43




                 Also, the Supreme Court recently rejected a conception
         of finality that “slic[ed] the case too thin.” Bullard, 135 S. Ct.
         at 1692 (dismissing Debtor’s argument that “each time the
         bankruptcy court reviews a proposed plan . . . it conducts a
         separate proceeding” for purposes of the bankruptcy appeals
         statute). NextEra’s proposed conception here, in our view,
         would do just that: single out a particular question about a
         particular provision of a merger agreement, chop it off of the
         broader case, and deem it its own separate issue. This
         conception takes our flexible, pragmatic approach to finality
         too far.

                Because we conclude that the Approval Order was
         interlocutory, Elliott’s motion to reconsider was subject to no
         explicit time restriction. Instead, the only timeliness argument
         that NextEra might have is the doctrine of laches. To assert a
         laches defense, NextEra would have to show that Elliott
         inexcusably delayed its motion and that NextEra was
         prejudiced as a result of such a delay. Tracinda Corp. v.
         DaimlerChrysler AG, 502 F.3d 212, 226 (3d Cir. 2007).
         Laches is an equitable doctrine, however, and the decision of
         whether to recognize it as a defense in a particular case is left
         to the discretion of the lower courts. Id. Here, we cannot say
         that the Bankruptcy Court abused its discretion in refusing to
         bar Elliott’s motion because of laches. The motion was filed
         less than a year after the Approval Order was issued, within
         weeks of Debtors terminating the Merger Agreement, and
         actually before NextEra had even filed its application seeking
         payment of the Termination Fee. The Fee provision in the
         Merger Agreement was also complicated, and the record was
         muddled at the time the Bankruptcy Court was making its
         approval decision. Under these circumstances, we are unable
         to conclude that Elliott inexcusably delayed the filing of its




                                        23
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               24   Date
                                                     PageFiled:
                                                          24 of11/01/2018
                                                                43




         motion.3 The Bankruptcy Court therefore did not abuse its
         discretion in determining that the motion was timely.

         B.     The Merits of Elliott’s Motion for Reconsideration

                1.     The Applicable Legal Standard

                 Turning to the merits of Elliott’s motion, we must first
         identify the applicable legal standard. We have, on occasion,
         stated that lower courts “possess[] inherent power over
         interlocutory orders, and can reconsider them when it is
         consonant with justice do so.” State Nat’l Ins. Co., 824 F.3d at
         417 (quoting United States v. Jerry, 487 F.2d 600, 605 (3d Cir.
         1973)); see also Roberts v. Ferman, 826 F.3d 117, 126 (3d Cir.
         2016) (“‘[T]he law of the case doctrine does not limit the
         power of trial judges to reconsider their prior decisions,’ but
         . . . when a court does so, it must explain on the record why it
         is doing so and ‘take appropriate steps so that the parties are
         not prejudiced by reliance on the prior ruling.’” (quoting
         Williams v. Runyon, 130 F.3d 568, 573 (3d Cir. 1997))). The
         Bankruptcy Court here, however, thought that its task required

                3
                  NextEra argues that we should bar Elliott’s motion as
         untimely because “the alleged infirmities forming the basis” of
         the motion “all occurred (or failed to occur) before the
         Bankruptcy Court entered the Approval Order.” Appellant’s
         Br. at 28–29. And yet, according to NextEra, “Elliott sat on its
         hands for nearly a year, waiting to see if it would reap the
         benefits of a successful transaction induced by approval of the
         Termination Fee.” Id. at 33. The Bankruptcy Court was better
         equipped than we are to evaluate this contention, however, and
         there simply is no evidence in the record before us that Elliott
         acted with the motive NextEra alleges.




                                       24
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               25   Date
                                                     PageFiled:
                                                          25 of11/01/2018
                                                                43




         a little more. In part because bankruptcy proceedings
         “involve[] the routine entry of interlocutory orders,” the
         Bankruptcy Court concluded that parties in bankruptcy cases
         should not be permitted to relitigate previously decided issues
         “without good cause.” App. 30. The court therefore subjected
         Elliott’s motion to the same standard that governs motions to
         alter or amend a judgment under Federal Rule of Civil
         Procedure 59(e). See Fed. R. Bankr. P. 9023 (incorporating
         Rule 59). According to that standard, such a motion should be
         granted only where the moving party shows that at least one of
         the following grounds is present: “(1) an intervening change in
         the controlling law; (2) the availability of new evidence that
         was not available when the court [made its initial decision]; or
         (3) the need to correct a clear error of law or fact or to prevent
         manifest injustice.” United States ex rel. Schumann v.
         Astrazeneca Pharm. L.P., 769 F.3d 837, 848–89 (3d Cir. 2014)
         (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v.
         Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

                In our view, the Bankruptcy Court’s approach makes
         sense, at least in the context of an order approving a merger
         agreement and accompanying termination fee provision. If
         courts could freely amend any interlocutory bankruptcy order,
         the larger proceedings would be fraught with uncertainty, and
         parties could never rely on prior decisions. Accordingly, we
         will assess the merits of Elliott’s motion using the same
         standard employed by the Bankruptcy Court.

                In seeking reconsideration, Elliott has not alleged an
         intervening change in the law or the availability of new
         evidence. Its motion is instead based entirely on the third basis
         for reconsideration provided above: the need to correct a clear
         error of law or fact or prevent manifest injustice. In granting
         the motion, the Bankruptcy Court concluded that it “had a




                                        25
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               26   Date
                                                     PageFiled:
                                                          26 of11/01/2018
                                                                43




         fundamental misunderstanding of the critical facts when it
         [initially] approved the Termination Fee” because it was
         unaware that the Merger Agreement did not set a date by which
         PUCT approval had to be obtained. App. 38. This factual
         error, the court said, led it to incorrectly apply the law
         governing the permissibility of termination fees in bankruptcy
         cases. According to the court, had it “properly apprehended
         the facts at the time” it was considering Debtors’ Approval
         Motion, “it could not have approved” the Termination Fee
         provision as it was originally drafted. App. 44. In other words,
         the Bankruptcy Court had committed “manifest errors” of both
         fact and law, which required the court to amend the September
         19 Approval Order so that payment would not be triggered
         when the Merger Agreement was terminated—by either
         party—as a result of the PUCT’s failure to approve the
         transaction. App. 47.

                 To affirm, we need only conclude that the Bankruptcy
         Court committed a clear error of fact or law, as the relevant
         standard is disjunctive. See, e.g., Howard Hess Dental Labs.
         Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 251 (3d Cir. 2010)
         (citing Max’s Seafood, 176 F.3d at 677). We have never
         adopted strict or precise definitions for “clear error of law or
         fact” and “manifest injustice” in the context of a motion for
         reconsideration, and we do not endeavor to do so here. We
         have, however, suggested that there is substantial, if not
         complete, overlap between the two concepts. See, e.g., id.
         (“The purpose of a motion for reconsideration . . . is to correct
         manifest errors of law or fact . . . .” (first alteration in original)
         (quoting Max’s Seafood, 176 F.3d at 677)). To state what may
         be obvious, the focus is on the gravity and overtness of the
         error. See, e.g., Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir.
         2015) (“A ‘manifest error’ occurs when the district court




                                          26
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               27   Date
                                                     PageFiled:
                                                          27 of11/01/2018
                                                                43




         commits a ‘wholesale disregard, misapplication or failure to
         recognize controlling precedent.” (quoting Oto v. Metro Life.
         Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000))); Venegas-
         Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir.
         2004) (“[A] manifest error is ‘[a]n error that is plain and
         indisputable, and that amounts to a complete disregard of the
         controlling law.’” (second alteration in original) (quoting
         Black’s Law Dictionary 563 (7th ed. 1999))). Thus, Elliott
         must show more than mere disagreement with the earlier
         ruling; it must show that the Bankruptcy Court committed a
         “direct, obvious, [or] observable error,” Manifest Injustice,
         Black’s Law Dictionary (10th ed. 2014), and one that is of at
         least some importance to the larger proceedings.

                Despite this heightened standard, we review a lower
         court’s determination regarding a motion to reconsider for an
         abuse of discretion. See, e.g., Howard Hess, 602 F.3d at 246.
         To the extent the Bankruptcy Court’s determination was based
         on factual findings, we review such findings for clear error. Id.
         To the extent its determination was “predicated on an issue of
         law, such an issue is reviewed de novo.” Max’s Seafood, 176
         F.3d at 673 (italics omitted). Here, however, we are presented
         with no such legal issue, because the decision to allow or deny
         a termination fee is itself reviewed for only an abuse of
         discretion. See In re Reliant Energy Channelview LP, 594 F.3d
         200, 205 (3d Cir. 2010).

                2.     The Bankruptcy Court’s Claimed Error of
                       Fact

                 Review of the Bankruptcy Court’s purported factual
         error is relatively straightforward. The parties agree that the
         Merger Agreement did not set a date by which PUCT approval
         had to be achieved. Although the Bankruptcy Court made no




                                        27
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               28   Date
                                                     PageFiled:
                                                          28 of11/01/2018
                                                                43




         express finding on the subject before it issued the Approval
         Order, it later said that it was unaware that the Agreement
         failed to provide such a date. As a starting point, we think the
         best source for information about the Bankruptcy Court’s
         subjective understanding is the court itself. Indeed, we must
         accept the Bankruptcy Court’s factual conclusions regarding
         its own subjective understanding unless they are clearly
         erroneous. See Max’s Seafood, 176 F.3d at 673; cf. Monsanto
         Co. v. E.I. Du Pont de Nemours & Co., 748 F.3d 1189, 1198
         (Fed. Cir. 2014) (reviewing for clear error district court’s
         findings that a party “had made factual misrepresentations of
         its subjective understanding”). We see no reason to second-
         guess the Bankruptcy Court’s admission that it initially failed
         to recognize the absence of a deadline for PUCT approval,
         because there was no mention of any such deadline in Debtors’
         Approval Motion, the September 19 hearing testimony, or the
         September 25 letter submitted by Debtors and NextEra.

                 NextEra contends that it would have been unusual for
         the Agreement to include a deadline for regulatory approval
         and that “[a]ccordingly, there was no need for the parties to call
         attention to the fact that the transaction followed standard
         market practice.” Appellant’s Br. at 18. But even assuming
         NextEra is correct in its description of standard market
         practices, its argument addresses a different issue than the one
         before us. NextEra’s contention is essentially that the
         Bankruptcy Court should have developed an accurate
         understanding of the facts in the first instance based on the
         record that was developed. Our inquiry is more limited,
         though. The relevant question for our purposes is whether the
         Bankruptcy Court—justified or not—misapprehended the
         facts at the time it issued the Approval Order. Absent any
         indication in the record that the Bankruptcy Court knew that




                                        28
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               29   Date
                                                     PageFiled:
                                                          29 of11/01/2018
                                                                43




         the Merger Agreement did not include a deadline for PUCT
         approval, we cannot say that the court’s findings with regard
         to its own subjective understanding were clearly erroneous.

                3.     The Bankruptcy Court’s Claimed Error of
                       Law and Decision to Reconsider the
                       Approval Order

                 Of course, the significance of the Bankruptcy Court’s
         error of fact depends on how the error impacts the underlying
         legal determination—that is, the permissibility of the
         Termination Fee under the original terms of the Fee provision.
         If the factual error was central to the relevant legal calculus,
         we think it appropriate to deem it a clear or manifest error
         warranting reconsideration. If, on the other hand, the factual
         error had only a tangential impact on the legal determination,
         the Bankruptcy Court would have abused its discretion in
         concluding that it was a manifest error. The question then
         would be whether, setting aside the factual error, the
         Bankruptcy Court had committed a legal error so indisputable
         and fundamental that it rose to the level of a manifest error of
         law.

                 The legal calculus begins with our decision in Calpine
         Corp. v. O’Brien Environmental Energy, Inc. (In re O’Brien
         Environmental Energy, Inc.) (O’Brien), 181 F.3d 527, 532 (3d
         Cir. 1999), where we held that courts do not have the authority
         to “create a right to recover from [a] bankruptcy estate where
         no such right exists under the Bankruptcy Code.” As a result,
         termination fees are subject to the same general standard used
         for all administrative expenses under 11 U.S.C. § 503, which,
         in relevant part, permits the payment of post-petition
         administrative expenses only to the extent that they constitute
         “the actual, necessary costs and expenses of preserving the




                                       29
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               30   Date
                                                     PageFiled:
                                                          30 of11/01/2018
                                                                43




         estate,” 11 U.S.C. § 503(b)(1)(A) (2012). See O’Brien, 181
         F.3d at 535. In light of this statutory requirement, we rejected
         application of a business judgment rule, under which a
         requested termination fee would be approved if the debtor had
         a good faith belief that the fee would benefit the estate.
         O’Brien, 181 F.3d at 535. “[T]he allowability of break-up
         fees,” we said, instead “depends upon the requesting party’s
         ability to show that the fees [a]re actually necessary to preserve
         the value of the estate.”4 Id.

                 How can a termination fee provide such a benefit to a
         debtor’s estate? In O’Brien, we recognized two possible ways.
         First, we said that “such a benefit could be found if assurance
         of a break-up fee promoted more competitive bidding, such as
         by inducing a bid that otherwise would not have been made and
         without which bidding would have been limited.” Id. at 537.
         Second, “if the availability of break-up fees and expenses were
         to induce a bidder to research the value of the debtor and
         convert the value to a dollar figure on which other bidders can

                4
                  We explained that this standard applies to all requests
         for terminations fees, as long as the claimed right to recover
         “arose after [the debtor] filed for bankruptcy protection and
         began marketing its assets for sale.” O’Brien, 181 F.3d at 532;
         see also id. at 535 (reasoning that there existed no “compelling
         justification for treating an application for break-up fees and
         expenses under § 503(b) differently from other applications for
         administrative expenses”). Thus, it is immaterial that O’Brien
         differed from this case in that the bankruptcy court there “had
         specifically denied breakup fees as part of the sale process.”
         Dissenting Op. at 4. Here, like in O’Brien, NextEra’s right to
         recover the Termination Fee arose after Debtors had initiated
         the bankruptcy proceedings. O’Brien therefore applies.




                                        30
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               31   Date
                                                     PageFiled:
                                                          31 of11/01/2018
                                                                43




         rely, the bidder may . . . provide[] a benefit to the estate by
         increasing the likelihood that the price at which the debtor is
         sold will reflect its true worth.” Id. A decade after O’Brien,
         we identified a third way a termination fee could preserve the
         value of an estate: by assuring that a bidder “adhered to its bid
         rather than abandoning its attempt to purchase . . . in the event
         that the Bankruptcy Court required an auction for [the] sale” of
         the relevant asset. In re Reliant Energy, 594 F.3d at 207.

                 It bears emphasis, however, that we have always said
         these are ways a termination fee might confer a benefit on an
         estate. See, e.g., O’Brien, 181 F.3d at 537 (explaining that
         these were instances “where a benefit could be found” or
         “may” be found). We have never held that bankruptcy courts
         must allow fees whenever they find that one of the above
         features is present. Rather, it is ultimately within a bankruptcy
         court’s discretion to approve or deny a termination fee based
         on the totality of the circumstances of the particular case. See
         In re Reliant Energy, 594 F.3d at 205. Exercising that
         discretion and taking into account all of the relevant
         circumstances, the bankruptcy court must make what is
         ultimately a judgment call about whether the proposed fee’s
         potential benefits to the estate outweigh any potential harms,
         such that the fee is “actually necessary to preserve the value of
         the estate,” O’Brien, 181 F.3d at 535. See In re Reliant Energy,
         594 F.3d at 208 (holding that the bankruptcy court did not
         abuse its discretion in denying a proposed fee when the
         “potential harm to the estate the break-up fee would cause by
         deterring other bidders from entering the bid process
         outweighed” the benefit the fee might have conferred by
         securing a bidder’s adherence to its bid).

               Here, the Bankruptcy Court’s error of fact means that
         the Bankruptcy Court had overlooked a significant potential




                                        31
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               32   Date
                                                     PageFiled:
                                                          32 of11/01/2018
                                                                43




         harm when it initially approved the Termination Fee as drafted
         by the parties. The Bankruptcy Court failed to initially
         recognize that Debtors had essentially gambled on PUCT
         approval. If the PUCT declined to approve the merger, Debtors
         would owe the $275 million Termination Fee unless NextEra
         took the initiative to terminate the Agreement first. But the
         Bankruptcy Court did not appreciate that, since the Merger
         Agreement included no deadline by which PUCT approval had
         to be obtained before the deal would dissolve on its own,
         NextEra had little incentive to terminate the agreement first on
         its own volition. Instead, NextEra could simply wait for
         Debtors to terminate, which would trigger payment of the $275
         million Fee. Under those circumstances, the Termination Fee
         would provide no benefit to estates. It would in fact be
         detrimental: not only would the estates be out $275 million, but
         Debtors would be back to square one and, with the passage of
         time, in a worse off position—desperate to accept an
         alternative transaction.

                 Due to its factual error, the Bankruptcy Court failed to
         weigh this potential harm to the estates against the potential
         benefits. There is no question that the Termination Fee
         conferred some benefit by inducing NextEra to make the
         highest bid that Debtors received. See O’Brien, 181 F.3d at
         537. But we cannot look at that benefit in a vacuum. Unlike
         the circumstances contemplated in O’Brien, NextEra’s bid was
         not designed to provide a competitive benefit. And although
         the Termination Fee was intended to induce NextEra to adhere
         to its bid, see In re Reliant Energy, 594 F.3d at 207, this benefit
         was potentially negated by the perverse incentive that could
         result. Indeed, the Fee provision would potentially induce
         NextEra to adhere to its bid in a particular way. It would allow
         NextEra to hold firm against any burdensome conditions.




                                         32
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               33   Date
                                                     PageFiled:
                                                          33 of11/01/2018
                                                                43




         Rather than negotiate on its “deal killer” conditions, NextEra
         could remain uncompromising and pursue appeals until
         Debtors were forced to terminate the Agreement out of
         financial necessity.

                Looking at the totality of the circumstances, we do not
         think the Bankruptcy Court abused its discretion in concluding
         that a scenario where “Debtors were forced to terminate the
         Merger Agreement . . . because NextEra had the Debtors in a
         corner . . . would have been predictable” had the court
         possessed a complete understanding when it initially approved
         the Termination Fee.5 With an accurate view of the facts, one
         would have seen that, by inducing NextEra’s bid, the
         Termination Fee might eventually maximize the value of the
         estates—assuming the deal closed. This the Bankruptcy Court
         recognized at the outset. But the Fee also created substantial
         financial risk if the PUCT did not approve the transaction and,
         as a result, closing did not take place. When it initially
         approved the Fee, the Bankruptcy Court did not fully
         appreciate this risk. A court also could have, in exercising its
         discretion, determined that the Fee provision would itself make
         closing less likely to occur, because if the PUCT imposed
         conditions that NextEra did not like, NextEra would have less

                5
                  Contrary to the Dissent’s suggestions, see Dissenting
         Op. at 2, the Bankruptcy Court, in its opinion, stated explicitly
         that it was not using hindsight when reconsidering the issue of
         whether the Termination Fee was allowable, and we see
         nothing in the record or the Bankruptcy Court’s reasoning that
         contradicts this disclaimer. We therefore need not reach the
         question of whether it is permissible for a court to act based on
         hindsight when considering a proposed termination fee’s
         compliance with O’Brien.




                                        33
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               34   Date
                                                     PageFiled:
                                                          34 of11/01/2018
                                                                43




         reason to compromise and could instead simply wait for the
         Debtors to terminate and trigger payment of the $275 million
         Fee. This problem the Bankruptcy Court, by its own
         admission, completely missed when it approved the Fee.

                In sum, the Termination Fee provision had the potential
         of providing a large benefit to the estates, but it also had the
         possibility to be disastrous. Once it had a complete
         understanding, the Bankruptcy Court properly weighed the
         various considerations and determined that the potential
         benefit was outweighed by the harm that would result under
         predictable circumstances. In other words, the risk was so
         great that the Fee was not necessary to preserve the value of
         Debtors’ estates. Having made such a determination, the
         Bankruptcy Court did not abuse its discretion in denying the
         Fee in part.6

               The Bankruptcy Court also did not abuse its discretion
         in concluding that its previous factual error was a clear or
         manifest one that justified the partial denial of the Fee on a
         motion for reconsideration.7 As we have already explained,

                6
                  According to the Dissent, it was error for the
         Bankruptcy Court to “engage[] in an after-the-fact assessment
         of benefit to the estates as if no initial approval had been
         granted.” Dissenting Op. at 4. But an “after-the-fact
         assessment” is inevitable in the context of a motion for
         reconsideration, and the court did not act “as if no initial
         approval had been granted.” Rather, as we have said, it
         subjected itself to the heightened Rule 59(e) standard.
                7
                 We therefore need not reach the question of whether
         the court also committed a manifest error of law and do not
         hold, as the Bankruptcy Court did, that “[p]ayment of a




                                       34
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               35   Date
                                                     PageFiled:
                                                          35 of11/01/2018
                                                                43




         the error of fact was obvious and indisputable. Indeed,
         NextEra concedes that the Merger Agreement did not include
         a date by which PUCT approval had to be obtained. The
         factual error also had a substantial impact on the Bankruptcy
         Court’s O’Brien analysis, as the above discussion illustrates.
         The error led the court to fundamentally misjudge the
         likelihood that the Termination Fee would be harmful to the
         estates.

                To be sure, we have said that when a court reconsiders
         a prior decision, it must “take appropriate steps so that the
         parties are not prejudiced by reliance on the prior ruling.”
         Roberts, 826 F.3d at 126 (quoting Williams, 130 F.3d at 573).
         Here, NextEra purportedly spent a significant amount of
         money in its attempt to obtain PUCT approval. As NextEra
         acknowledges, however, it has an alternative way to seek
         reimbursement for those expenses: its Application for
         Allowance and Payment of Administrative Expenses in the
         amount of nearly $60 million is currently pending before the
         Bankruptcy Court. We are also mindful of the fact that
         NextEra believed for roughly a year that it would be entitled to
         payment of the Termination Fee if Debtors terminated the
         Agreement due to the PUCT’s declining to approve the merger,
         and that NextEra formed expectations accordingly. But we

         termination or break-up fee when a court (or regulatory body)
         declines to approve the related transaction can[] [never]
         provide an actual benefit to a debtor’s estate sufficient to
         satisfy the O’Brien standard,” App. 43. We hold only that the
         Bankruptcy Court did not abuse its discretion in concluding
         that, in this particular case, the risk of harm was so great that
         the Termination Fee was not necessary to preserve the value of
         Debtors’ estates.




                                        35
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               36   Date
                                                     PageFiled:
                                                          36 of11/01/2018
                                                                43




         think general principles of reliance were adequately protected
         in this case by the heightened Rule 59(e) standard that the
         Bankruptcy Court employed.

                 That the heightened standard was satisfied here is in and
         of itself proof that this case is anomalous. Reconsideration was
         warranted only because the Bankruptcy Court failed to discern
         a critical fact that profoundly altered the underlying legal
         determination. If we were presented with anything less, our
         conclusion may very well have been different.
         Reconsideration remains a form of relief generally reserved for
         “extraordinary circumstances.”          In re Pharmacy Benefit
         Managers Antitrust Litig., 582 F.3d 432, 439 (3d Cir. 2009)
         (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S.
         800, 816 (1988)). And yet, it is also a form of relief generally
         left to the discretion of lower courts. That, of course, is no
         accident. It is a product of our recognition that some “fact-
         bound issues . . . are ill-suited for appellate rule-making,”
         United States v. Tomko, 562 F.3d 558, 565 (3d Cir. 2009) (en
         banc), and that the matters under our review have often been
         “decided by someone who is thought to have a better vantage
         point than we on the Court of Appeals,” id. (quoting United
         States v. Mitchell, 365 F.3d 215, 234 (3d Cir. 2004)). See
         generally id. at 564–66 (discussing principles underlying the
         abuse of discretion standard in both civil and criminal cases).
         In this case, we have little doubt that the Bankruptcy Court was
         “better positioned . . . to decide the issue[s] in question.”
         McLane Co., Inc. v. EEOC, 137 S. Ct. 1159, 1166–67 (2017)
         (quoting Pierce v. Underwood, 487 U.S. 552, 560 (1988)).
         Having examined the record and the Bankruptcy Court’s
         reasoning closely, we cannot say that it abused its discretion in
         taking the unusual step of reconsidering its prior decision.




                                        36
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               37   Date
                                                     PageFiled:
                                                          37 of11/01/2018
                                                                43




                           IV. CONCLUSION

                For the foregoing reasons, we will affirm the
         Bankruptcy Court’s Order granting Elliott’s motion for
         reconsideration.




                                   37
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               38   Date
                                                     PageFiled:
                                                          38 of11/01/2018
                                                                43




                      In re: ENERGY FUTURE HOLDINGS CORP.

                                  No. 18-1109



         RENDELL, Circuit Judge, dissenting:

                While I am reluctant to dissent because I have no
         doubt that the Bankruptcy Court carefully considered its
         decision to reverse course and disallow the previously
         approved Termination Fee, two significant aspects of this
         case concern me: first, the grant of a delayed reconsideration
         motion when there had been no clear error of fact or law, and,
         second, the flawed analysis of the benefit to the estates as
         though there had been no pre-approval of the Fee as part of
         the Merger Agreement. I conclude that the Bankruptcy Court
         abused its discretion in granting reconsideration, and,
         therefore, I disagree with the Majority’s affirmance of the
         Bankruptcy Court’s order.


                 Admittedly, the facts of the case presented a difficult
         situation for the Bankruptcy Court. The Next Era deal would
         have brought $9.5 billion to the estates. When that deal failed
         to obtain regulatory approval, the Debtors were forced to
         terminate and seek a new deal, which would bring “materially
         less” to the estates.1 The Bankruptcy Court was thus faced




         1
             Elliott Br. at 19.
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               39   Date
                                                     PageFiled:
                                                          39 of11/01/2018
                                                                43




         with the prospect of further depleting the estates by payment
         of the $275 million Termination Fee.2

                 Nonetheless, the reconsideration of the previously
         approved Fee was uncalled for. The Bankruptcy Court may
         have “misapprehended” that the Fee would be payable in the
         situation that developed, but this was no legal or factual error.
         It was simply a failure to appreciate a particular set of
         potential consequences which became apparent in the light of
         day. But hindsight cannot justify nullifying a material term of
         the deal that was struck with all of the facts on the table.
         Here, the parties fully appreciated the potential scenarios at
         the time the Fee was initially approved. Indeed, when Elliott
         filed the reconsideration motion, the Debtors—who had every
         incentive to cry foul as to the initial deal and avoid paying the
         Fee—opposed Elliott’s motion, calling the motion
         “Machiavellian.”3

                 The Bankruptcy Court seems to say that had it
         appreciated this eventuality, it would not have approved the
         Fee, but this defies logic and common sense. The Court had
         considered the Fee and its importance to the deal extensively
         in its initial approval of it as part of the Merger Agreement.

         2
           I submit that the fact that the Debtors were left to accept a
         less favorable deal is the real culprit. Had the Debtors
         terminated to pursue a higher and better offer after regulatory
         approval of the Next Era deal was denied, there would have
         been no reconsideration of the initial approval of the fee.
         Indeed, that would have been a common scenario that the Fee
         guarded against. Thus, the issue of the denial of regulatory
         approval or an end date for approval is a red herring.
         3
           A. 1206.




                                        2
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               40   Date
                                                     PageFiled:
                                                          40 of11/01/2018
                                                                43




         The many benefits to the estates were apparent to the
         Bankruptcy Court. In particular, the Court stated, “I think the
         evidence overwhelmingly indicates that a breakup fee was
         necessary to induce NextEra to make a bid, and to move
         forward with a merger agreement,”4 and “[i]t’s clear that the
         termination fee went up at the end of the process but it went
         up primarily, I believe, because they walked away from the
         match right, and the combination of match right, lower
         breakup fee was replaced with no match right and a higher
         breakup fee.”5 With regard to the size of the Fee, the Court
         concluded, “[1.47%] is an appropriate number for a case of
         this size”—that is, $18.7 billion—and “[t]he evidence is clear
         that this is on the low end of utility-type transactions [and] on
         the low end of this Court’s experience with regard to breakup
         fees that I have approved numerous times.”6 Clearly, the Fee
         was a necessary and integral aspect of the deal. Indeed,
         NextEra would have “walked” without it.7 The Debtors
         urged the Court to approve the Fee as part of the deal, lest
         they have to go “back to the drawing board.”8 The
         Bankruptcy Court engaged in a thoughtful assessment of the
         Fee’s value to the deal.9 Thus, there was no legal flaw in the

         4
           A. 578.
         5
           A. 579.
         6
           A. 578.
         7
           A. 483-85.
         8
           A. 549.
         9
           Although, as explained below, the controlling precedent,
         O’Brien and Reliant, involved consideration of the fee when
         presented later as a cost of administration, rather than when
         pre-approved as part of a sale agreement, the “benefit” or
         “value” of the fee is the standard for both. See, e.g., In re
         Philadelphia Newspapers, LLC, No. 09-11204, 2009 WL




                                        3
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               41   Date
                                                     PageFiled:
                                                          41 of11/01/2018
                                                                43




         original approval, let alone a clear error.           Therefore,
         reconsideration was unwarranted.

                 But the Bankruptcy Court’s reasoning suffers from
         another infirmity. It engaged in an after-the-fact assessment
         of benefit to the estates as if no initial approval had been
         granted, citing to O’Brien and Reliant. The Court reasoned
         that the Fee was not an allowable administrative expense
         under 11 U.S.C. § 503(b)(1)(A) because “[p]ayment of a
         termination or break-up fee when a court (or regulatory body)
         declines to approve the related transaction cannot provide an
         actual benefit to a debtor’s estate sufficient to satisfy the
         O’Brien standard.”10 The Court considered what did happen
         and conducted an O’Brien analysis anew. But this after-the-
         fact assessment of benefit was improper because the Fee had
         initially been approved as part of the Merger Agreement.

                O’Brien and Reliant are distinguishable because, in
         those cases, the court had specifically denied breakup fees as
         part of the sale process. The issue before us involved the
         denial of the later, post-sale requests for the fee by the
         unsuccessful bidders as an administrative expense under §
         503.11 As the Majority notes here, in the Approval Order the


         3242292 (Bankr. E.D. Pa. Oct. 8, 2009), rev’d in part on
         other grounds, 418 B.R. 548 (E.D. Pa. 2009) (using O’Brien
         to analyze whether to authorize a breakup fee pre-auction).
         10
            A. 43.
         11
            It is interesting to note that in both O’Brien and Reliant, the
         bankruptcy courts did not dismiss the unsuccessful bidders’
         later requests out-of-hand but seriously considered the role
         their bids had played in moving the sale process forward
         when assessing the value to the estates. The Bankruptcy




                                         4
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               42   Date
                                                     PageFiled:
                                                          42 of11/01/2018
                                                                43




         Bankruptcy Court had already authorized the Debtors to pay
         the Fee as an allowable administrative expense that preserved
         value for the estates to the extent it became due and payable
         under the Merger Agreement.12

                The United States Court of Appeals for the Fifth
         Circuit has noted this tension in In re ASARCO, L.L.C., 650
         F.3d 593 (5th Cir. 2011). There, the Court observed that
         “[t]he unsuccessful bidders in O’Brien and Reliant Energy
         sought payment for expenses incurred without the court’s pre-
         approval for reimbursement, and thus section 503 was the
         proper channel for requesting payment.” Id. at 602. Here,
         due to the previous approval, the Bankruptcy Court’s analysis
         of the after-the-fact benefit to the estates—or lack thereof—
         was misplaced. The Fee had been properly approved as part
         of the Merger Agreement, and there was no issue of
         allowance after the fact of an administrative expense. All that
         remained was to allocate and pay the previously approved
         Fee. There is no place in our precedent for a “double” § 503
         analysis, where a party could seek approval of a fee as a term
         of a deal and then get another bite at the O’Brien apple,
         urging there was no value, if the deal sours. And yet that is
         what the Bankruptcy Court did here.

                The reconsideration of a previously approved term of a
         deal, based on a bankruptcy court’s failure to appreciate all of


         Court’s reasoning here, however, focused on later events,
         namely the denial of regulatory approval, as depriving the bid
         of value. I suggest this was off target, even if it had not been
         an abuse of discretion to entertain a motion for
         reconsideration.
         12
            Majority Op. at 10.




                                        5
Case: 18-1109
       Case 14-10979-CSS
                Document: 003113075705
                           Doc 13600 Filed
                                         Page:
                                           11/01/18
                                               43   Date
                                                     PageFiled:
                                                          43 of11/01/2018
                                                                43




         the potential ramifications of the term, sets a troubling—if not
         dangerous—precedent. Parties to commercial transactions
         present the terms of the deal to the court for approval and,
         once approved, are entitled to rely on the court’s order, which
         is based on a thoughtful, well-reasoned analysis. Here, that
         should have been the guiding principle, and the grant of
         reconsideration so as to nullify the previously approved Fee
         when there was no clear error of fact or law was an abuse of
         discretion.




                                        6
